Title: To Thomas Jefferson from John Barnes, 3 June 1805
From: Barnes, John
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Geo: Town, 3d. June, 1805.
                  
                  It appears from Mr. Cheethams letter 15: Ulto. that Mr. Richards—to whom on the 20th May 1804. I wrote, requesting of him to pay Mr. Cheetham $19. & Mr. Erwin $8. is $27, which from his letter 26th. same Month—herewith inclosed (with Mr. Cheethams to the President) I presumed to suppose was paid—Credited his a/c and of course JB. debited the Presidents a/c therefor—
                  Mr. Radcliffe—as was then expected—did not see Mr. Richards—nor have I since recd. from himself a line of advice relative to this a/c.
                  Colo. Colfax when here this Spring—was presented with Mr. Richards a/c which included this paymt. still unnoticed as supposing them paid—
                  my late remittance to Mr. Richards $33.80 to pay Mr. Cheetham 25.80.
                  and Mr. Erwin 8 was received by Mr. Richards Clerk and paid to those Gentn. as ⅌ receipt which will be handed the President to morrow—in his May a/c for this omission—of Mr. Richards. I shall in Course of a post or two, write my friend Mr. Ludlow—who will pay Mr. Cheetham as well Mr. Erwin the Amount of said omitted a/c. 
                  I am Sir most respectfully your very Obed. Servant
                  
                     John Barnes.
                  
               